 
Exhibit 10.23
 
Daleco Resources Corporation
17 Wilmont Mews, 5th Floor
Office: 610.429.0181
West Chester, PA 19382
Fax: 610.429.0818
gnovinskie@da1ecoresources.com
Cell: 614.270.0482

 
 
February 25, 2011
 
 
The Musser Group
LLC           By Fax: (610) 975 975-4911
435 Devon Park Drive
Bldg. 500
Wayne
PA 19087-1935

 


Attention:
Warren V. "Pete" Musser
Howard E. Lubert
 
Thomas R. Smith
Michael M. Carter

 
Re:
Consulting Services Agreement between The Musser Group LLC and Daleco Resources
Corporation

 
Gentlemen:
 
This proposed letter-form Consulting Services Agreement (this "Agreement") is in
response to the proposal previously submitted to Daleco Resources Corporation
("Daleco") by HTP Partners. However, Daleco understands that Warren V. "Pete"
Musser, Howard E. Lubert, Thomas R. Smith, Michael M. Carter, and such other
individuals and firms retained and/or employed by The Musser Group LLC ("Musser
Group"), shall provide the consulting services contemplated by this Agreement to
be performed by the Musser Group for the benefit of Daleco.
 
From and after the date of execution of this Agreement by Daleco and The Musser
Group LCC ("Effective Date"), the following shall constitute a formal agreement
between our organizations:
 
1.      Parties. Musser Group shall provide the consulting services to and for
the benefit of Daleco.
 
2.      Nature of the Business Relationship. Musser Group shall be independent
contractors to Daleco providing advisory and consulting services to Daleco.
Under no circumstances shall the business relationship be deemed to be a
partnership or joint venture, and neither Musser Group nor Daleco shall
represent to any other person that the business relationship is other than an
independent contractor relationship.
 
3.      Background Matters.
 
3.1 Daleco's Natural Resources. Daleco, directly or through one or more
wholly-owned subsidiaries, has a number of natural resources, including without
limitation a number of oil and gas properties ("Daleco's Oil and Gas
Interests"), unpatented mining claims covering a substantial kaolin deposit
(known within Daleco as the "Sierra Kaolin" property in Sierra County, New
Mexico), and a leasehold interest in a substantial zeolite deposit nears Marfa,
Texas and mining claims near Three Creek, Utah ("Daleco Zeolite") (collectively
"Daleco's Minerals").
 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 2
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
3.2 Daleco's Intellectual Property. Daleco, directly or through one or more
wholly-owned subsidiaries and/or through various licensing arrangements, has
intellectual property rights ("Daleco's Intellectual Property Rights") which, as
applied to Daleco's Minerals, may make Daleco's Minerals unique in the
industrial minerals marketplace and may create additional value to Daleco's
Minerals.
 
Daleco's Minerals and Daleco's Intellectual Property Rights are sometimes
referred to collectively as "Daleco's Resources".
 
3.3 Musser Group's Strengths and Capacities. Musser Group has extensive
entrepreneurial and new emerging growth expertise and experience. Musser Group
has strong relationships with venture capital and investment banking
communities. Musser Group employs its bottom-line business-centric business
acceleration methodologies to provide sound, appropriate business services
targeted to generate results for Daleco within reasonable time frames. Under
this Agreement, Musser Group shall:
 
 
·
Provide to Daleco a full range of strategic managed services which are defined
in this Agreement and which will be refined by Musser Group and Daleco over time
as Daleco's needs and opportunities are more fully determined;

 
 
·
Provide Daleco venture funding sourcing, strategic business planning and
implementation, and other professional services that will meet Daleco's
requirements; and

 
 
·
Employ hands-on consultancy services and will either direct or help execute the
implementation of each of the strategies it recommends to Daleco

 
3.4 Musser Group's Team. Under this Agreement, Musser Group shall perform its
services to and for the benefit of Daleco with its staff of seasoned business
consultants with exceptional business and marketing skills as well as deep
technical capabilities and expertise. Brief biographical sketches of some of the
Musser Group team project leaders follows:
 
 
·
Mr. Warren V. "Pete" Musser, - Mr. Musser is a Co-Founder and President and
Chief Executive officer of The Musser Group. A veteran of the technology and
financial industries, Pete has been a leading figure in the business world as
both an entrepreneur and a chief executive for more than 50 years. Pete is
perhaps best known for his role as Founder and Chairman of Safeguard
Scientifics, Inc. As the Chairman of the Board and Chief Executive Officer from
1953 until 2001, he facilitated the formation and success of many of today's top
Fortune companies, including QVC, Comcast, Novell, and more. Today, Pete
continues to serve as Chairman Emeritus of Safeguard, and brings his 50+ years
of venture and private equity expertise to The Musser Group where he specializes
in advising companies on strategic venture positioning. Mr. Musser shall lead
the funding initiatives for this engagement.

 
 
·
Mr. Howard E. Lubert - Mr. Lubert brings more than 25 years of experience in the
design, configuration, implementation and integration of complex IT systems into
corporate business environments. At Deloitte and Touche, Mr. Lubert was
instrumental in the creation of the eBusiness consulting service line for the
firm and led teams in various Inter/Intranet technology engagements. He has 20+
years of venture and private equity related technical due diligence experience
with Safeguard Scientifics and other VC and Angel Investment related funds. Mr.
Lubert has developed channel sales and marketing programs for many high tech
firms including Novell and IBM and served as the Chairman of an international
trade association for the networking technology industry. Mr. Lubert shall serve
as an analyst for this project.

 
 
·
Mr. Tom R. Smith - Mr. Smith brings more than 30 years of experience advising
small to large corporations on business development and corporate management.
Mr. Smith has worked on Wall Street with Morgan Stanley on the sell side, as
well as buy-side asset management with Turner Investment Partners, Pilgrim
Baxter, etc. Mr. Smith has an extensive finance and equity oriented background
with direct experience with helping under­performing public and private
companies enhance their shareholder value. Mr. Smith shall serve as the "Partner
in Charge" of this engagement, lead analyst, and business development consultant
for Daleco. Mr. Smith shall be the primary contact person with Daleco during
this engagement.

 
 
·
Michael M. Carter – Mr. Carter is Managing Director of The Musser Group, where
he works with entrepreneurs to help finance, structure, and build growth
companies. Mike is a former software and IT Services entrepreneur and executive.
Mike is founder and former CEO of Dashboard Systems, sold to Cisco Systems
funded CXO Systems Carter was Chief Marketing and Business Development Officer
for US Interactive and helped take the company public as the youngest Executive
Officer of any Safeguard Scientifics funded public company. Carter began his
career in client-server technology with Cambridge Technology Partners working in
a variety of leadership roles in consulting, business development, and
marketing.

 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 3
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
3.5 Overall Purpose and Goal of Relationship between Daleco and Musser Group.
The overall purpose and goal of the relationship between Daleco and Musser Group
contemplated by this Agreement is to enhance the overall value of Daleco for the
benefit of Daleco's shareholders.
 
4.      Roles and Responsibilities.
 
4.1 Musser Group's Roles and Responsibilities. In performing its consulting
services to and for the benefit of Daleco under this Agreement, Musser Group
shall have the following roles and responsibilities and shall have the duty to
perform all of the following:
 
4.1.1 Within 60 days. Within sixty days after the Effective Date of this
Agreement, Musser Group shall:
 
4.1.1.1 Prepare a proposed timeline of Musser Group's contemplated operations
and activities under this Agreement, including without limitation Musser Group's
contemplated operations and activities relative to Daleco's Resources, Daleco's
marketing efforts, Daleco's management, and Daleco's possible equity enhancement
initiatives;
 
4.1.1.2 Deliver to Daleco the proposed timeline of Musser Group's contemplated
operations and activities under this Agreement prepared by Musser Group pursuant
to Item 4.1.1.1 above;
 
4.1.1.3 Analyze the existing markets and related opportunities for Daleco's
Resources;
 
4.1.1.4 Deliver to Daleco a report of the analysis of the existing markets and
related
opportunities for Daleco's Resources performed by Musser Group pursuant to Item
4.1.1.3 above;
 
4.1.1.5 Identify, analyze, and validate new market opportunities and product
pricing strategies for Daleco's Resources;
 
4.1.1.6 Deliver to Daleco a report of the identification, analysis, and
validation of new market opportunities and product pricing strategies in terms
of economic and practical viability for Daleco's Resources performed by Musser
Group pursuant to Item 4.1.1.5 above;
 
4.1.2 Within 120 days. Within one hundred twenty days after the Effective Date
of this Agreement, Musser Group shall:
 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 4
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
4.1.2.1 Develop a complete program overview for each new market opportunity for
Daleco's Resources Musser Group identifies, analyzes, and validates pursuant to
Item 4.1.1.5 above;
 
4.1.2.2 Deliver to Daleco a report setting forth the details of each of the
programs developed by Musser Group pursuant to Item 4.1.2.1 above;
 
4.1.3 Within 180 Days. Within one hundred eighty days after the Effective Date
of this Agreement, Musser Group shall:
 
4.1.3.1 Utilize Musser Group's existing business relationships and extraordinary
"RoladexTM" to expose Daleco's Resources to likely strategic partners who might
directly or indirectly allow Daleco to get Daleco's Resources into appropriate
markets;
 
4.1.3.2 Deliver to Daleco a report setting forth the details of the efforts and
results of Musser Group's operations pursuant to Item 4.1.3.1 above;
 
4.1.4 Not later than December 31, 2011. Not later than December 31, 2011, Musser
Group shall:
 
4.1.4.1 Develop equity enhancement programs for Daleco;
 
4.1.4.2 Deliver to Daleco a report setting forth the details of the equity
enhancement programs for Daleco developed by Musser Group pursuant to Item
4.1.4.1 above;
 
4.1.4.3 Commence efforts to work with Daleco management to implement the equity
enhancement programs for Daleco developed by Musser Group pursuant to Item
4.1.4.1 above;
 
4.1.4.4 Identify and validate in terms of economic and practical viability
potential merger and acquisition ("M&A”) opportunities for Daleco;
 
4.1.4.5 Deliver to Daleco a report setting forth the details of the
identification and validation of potential M&A opportunities for Daleco
performed by Musser Group pursuant to Item 4.1.4.4 above;
 
4.1.5 On ongoing basis. On an ongoing basis during the term of this Agreement,
Musser Group shall:
 
4.1.5.1 Support Daleco's sales and marketing efforts in new initiatives by
participating in sales efforts at the appropriate shows, conferences, as well as
with individual opportunities;
 
4.1.5.2 Recommend to Daleco various programs and initiatives which Musser Group
determines to be in the best interests of Daleco;
 
4.1.5.3 Deliver to Daleco each month a report setting forth descriptions and,
where appropriate, the details of the various programs and initiatives which
Musser Group determines to be in the best interests of Daleco pursuant to Item
4.1.5.2 above;
 
4.1.5.4 Deliver to Daleco, in advance of any commitment of Daleco financial
liability, probable, good faith estimates/budgets of costs for the
implementation of the programs and initiatives which Musser Group recommends
pursuant to Item 4.1.5.2 above;
 
4.1.5.5 Communicate with Daleco in an effective, respectful, and timely manner;
 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 5
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
4.1.5.6 Remain fully engaged in the processes and services contemplated by this
Agreement during the entire term of the engagement and cooperate with Daleco to
the best of Musser Group's abilities;
 
4.1.5.7 Deliver to Daleco each quarter a report setting forth the operations and
activities of Musser Group under this Agreement.
 
In performing its consulting services to and for the benefit of Daleco under
this Agreement, Musser Group shall perform its roles and responsibilities in a
diligent and timely manner and on a GOOD FAITH REASONABLE BEST EFFORTS basis.
 
Musser Group's job is NOT to make any decisions for Daleco. Musser Group shall
help Daleco make its own decisions and shall help Daleco find the people and
firms who may be able to help Daleco generate substantial positive economic
results within reasonable time frames. Musser Group is NOT guaranteeing the
success of Daleco's business. The Musser Group acknowledges that Daleco's Board
of Directors (and, where appropriate, Daleco's shareholders) shall be
responsible for all of Daleco's decisions to adopt and implement any new
programs and initiatives recommended by Musser Group.
 
4.2 Daleco's Roles and Responsibilities. In working with Musser Group with
regard to Musser Group's consulting services under this Agreement, Daleco shall
have the following roles and responsibilities:
 
4.2.1 Pay the Musser Group in a timely manner the compensation and other
reimbursements contemplated by this Agreement;
 
4.2.2 Acting in a diligent and timely manner to make all necessary and
appropriate decisions relevant to the operation of Daleco's business and
regarding the, review, and if appropriate, the adoption and implementation of
any new programs and initiatives recommended by Musser Group;
 
4.2.3 Communicate with Musser Group in an effective, respectful, and timely
manner;
 
4.2.4 To remain fully engaged in the processes and services contemplated by this
Agreement during the entire term of the engagement and to cooperate with Musser
Group to the best of Daleco's abilities.
 
5.      Project Timing and Level of Effort.
 
5.1 Upon the Effective Date of this Agreement, Musser Group anticipates that the
initial components of this engagement as set forth in Paragraph 4.1 above. This
agreement shall terminated on February 28, 2013 unless extend by the mutual
agreement of the parties hereto. The availability of Daleco staff for
information, review, implementation, and decision-making may also affect the
project timing. This engagement is subject to extension based on Daleco's
approval and notification no less than 30 days prior to the projected completion
date of the initial engagement phase.
 
5.3 Musser Group anticipates that its team members will devote a combined total
of 40 to 80 hours per month during the initial phase of this engagement.
 
6.      Professional Fees, Expense Reimbursements, and Other Money Matters.
 
6.1 Initial S-8 Shares. Subject to the provisions of this Agreement, as soon as
practicable after the execution of this Agreement by Daleco and Musser Group,
Daleco shall deliver to Musser Group a total of Two Million Four Hundred
Thousand (2,400,000) shares of Daleco's common capital stock (trading Symbol:
DLOV) ("Initial S-8 Shares"). Such Initial S-8 Shares shall be S-8, freely
trading, shares.
 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 6
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
6.2 Warrants. Subject to the provisions of this Agreement, as soon as
practicable after the execution of this Agreement by Daleco and Musser Group,
Daleco shall deliver to Musser Group warrants for the purchase from Daleco of
Two Million Five Hundred Thousand (2,500,000) shares of Daleco's common capital
stock (trading Symbol: DLOV) ("Warrants"). Upon exercise of the Warrants, the
shares shall be deemed to be Section 144 shares and shall bear a restrictive
legend providing:
 
THIS WARRANT AND THE COMMON STOCK OBTAINABLE UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY OTHER SECURITIES
AUTHORITIES. THEY ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT. THEY MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF THOSE SECURITIES LAWS.
 
The exercise price for such Warrants shall be the average price of Daleco's
common stock for the five trading days beginning February 19, 2011, and ending
February 24, 2011 ($0.15 per share).
 
Notwithstanding the foregoing, none of the Warrants may be exercised by Musser
Group (or by any other "Holder" of the Warrants) unless and until the average
price of Daleco's common stock for a period of thirty consecutive trading days
exceeds One Dollar (US$1.00) ("Vesting Condition"). Each Musser Group shall have
an affirmative duty to require each Holder of any of the Warrants, including
without limitation each subsequent Holder of any of the Warrants, to execute an
acknowledgment that such Holders understand and accept the Vesting Condition and
that they shall be bound by the terms of this Agreement as this Agreement
relates to the Warrants. For the purpose of this Paragraph 6.2, the term
"Holder" shall have the same meaning as such term is defined in the Warrants.
 
For the purpose of this Paragraph 6.2, the term "average price of Daleco's
common stock" shall mean the arithmetic mean of the closing "bid" and "asked"
prices for the respective trading days as such prices are/were published by the
relevant market reporting services.
 
6.3 Reimbursement of Musser Group Expenses. Subject to the provisions of this
Agreement, on a monthly basis during the term of this Agreement, Musser Group
shall invoice Daleco for:
 
6.3.1 Musser Group's reasonable and necessary out-of-pocket expenses incurred in
the performance of its duties under this Agreement;
 
6.3.2 Other Daleco pre-approved expenses related to this Agreement.
 
Daleco shall pay such reimbursement invoices within 10 days after presentation.
The Musser Group agrees that Daleco shall have no responsibility for payment of
any "out of pocket expenses" or other expenses unless same are authorized or
pre-approved by Daleco.
 
7.      No Take-Over Attempts. Without the prior express written consent of
Daleco's Board of Directors, neither Musser Group as a whole nor any member of
the Musser Group team shall attempt to take-over Daleco or cooperate with any
other person or entity in any attempt to take-over Daleco.
 
8.      Termination of Agreement.
 
8.1 By Daleco. Daleco may terminate this Agreement and the consultancy
relationship with Musser Group:
 
8.1.1 With Cause. With good cause at any time after the Effective Date (but
before the occurrence of the Vesting Condition; provided, however, that Daleco
gives Musser Group written notice of (i) Daleco's determination of good cause
for termination, i.e. notice of Musser Group's default under this Agreement,
(ii) demand for Musser Group's cure of such default within 30 days after the
date of the notice, and (iii) Daleco's intention to terminate this Agreement if
Musser Group does not timely cure the default. In the event that Daleco timely
The exercises its right to terminate this Agreement with good cause, Musser
Group shall return to Daleco seventy-five percent (75.0%) of the Initial S-8
Shares and all of the Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 7
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
8.2 By Musser Group. Musser Group may terminate this Agreement and the
consultancy relationship with Daleco:
 
8.2.1 With Cause. With good cause at any time after the Effective Date (but
before the occurrence of the Vesting Condition; provided, however, that Musser
Group gives Daleco written notice of (i) Musser Group's determination of good
cause for termination, i.e., notice of Daleco's default under this Agreement,
(ii)
demand for Daleco's cure of such default within 30 days after the date of the
notice, and (iii) Musser Group's intention to terminate this Agreement if Daleco
does not timely cure the default. In the event that Musser Group timely
exercises its right to terminate this Agreement with good cause, Musser Group
shall be entitled to retain all of the Initial S-8 Shares and all of the
Warrants.
 
8.3 Definition of "Good Cause". For the purposes of this Paragraph 8, "good
cause" shall mean:
 
8.3.1 Gross negligence by the alleged defaulting party in the conduct of its
operations and activities and/or other duties and/or responsibilities under this
Agreement;
 
8.3.2 Willful misconduct by the alleged defaulting party in the conduct of its
operations and activities and/or other duties and/or responsibilities under this
Agreement;
 
8.3.3 Material breach by the alleged defaulting party in the conduct of its
operations and activities and/or other duties and/or responsibilities under this
Agreement;
 
8.3.4 Material failure by the alleged defaulting party to perform any of its
duties and/or responsibilities under this Agreement.
 
9.      Dispute Resolution. In the event of any dispute between the parties, the
parties shall resolve such disputes as follows:
 
9.1 Oral Discussion. The parties shall first attempt to settle every dispute
between the parties and arising under this Agreement by oral discussion between
the parties.
 
9.2 Written Proposals. If the parties are unable to resolve the dispute through
oral discussion, the party who desires a change from the status quo ("Claimant")
shall give the other party ("Respondent") a written request for the proposed
change and a concise written statement of the reasons for such proposed change.
The Claimant's request and supporting statement shall provide enough information
so that the Respondent may reasonably investigate the facts and circumstances
asserted as the basis for the proposed change. The Respondent shall investigate
the asserted facts and circumstances and, within ten (10) days after such
receipt, shall respond in writing with an acceptance, rejection, or
counter-proposal to the requested change.
 
9.3 Mediation. If the parties cannot resolve their dispute within ten (10) days
after the exchange of their written proposals, any party may require the other
party to submit the dispute to non-binding mediation utilizing the services of
an impartial professional mediator approved by all parties. Any party may give
notice to the other party requesting such mediation. If practicable, such
mediation shall occur within thirty (30) days after the notice of request for
mediation.
 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 8
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
9.4 Arbitration.  If the parties cannot resolve their dispute within ten (10)
days after commencement of their mediation, any party may give notice to the
other party demanding resolution of the dispute by arbitration. Thereafter, the
parties shall submit the matter to binding arbitration in Philadelphia,
Pennsylvania, unless the parties agree to another location reasonably convenient
to all parties. The arbitration shall be conducted on a confidential basis
pursuant to rules agreed upon by the parties within thirty (30) days after the
initial demand for arbitration; provided, however, if the parties are unable to
agree upon the rules of such arbitration, the Commercial Arbitration Rules of
the American Arbitration Association shall apply. Every decision or award as a
result of such arbitration shall include the assessment of costs, expenses, and
reasonable attorney's fees and shall include a written record of the proceedings
(unless the requirement for such written record is unanimously waived) and a
written determination of the arbitrator(s). Absent an agreement to the contrary,
an arbitrator experienced in consulting relationships, intellectual property,
and, preferably, corporate financial and marketing matters shall conduct any
such arbitration. Each party reserves the right to object to any individual who
owns or is employed by or affiliated with a competing organization or entity. An
award of arbitration shall be final and binding on the parties and may be
enforced by any court of competent jurisdiction.
 
10.    NOTICES. Every notice may be or is required to be given under this
Agreement shall be in writing and shall be deemed properly made if hand
delivered, or upon receipt if deposited in the United States mail, postage
prepaid, certified mail return receipt requested, or by a reputable overnight
courier. Notice may also be sent by electronic mail or facsimile transmission
but only if the original "hard copy" of such electronic mail or facsimile
transmission is delivered to the addressee by 5:00 P.M. eastern time the next
business day following the date of the electronic mail or facsimile
transmission.
 
10.1 Notices to Daleco. Any notice to Daleco shall be sent to Daleco at the
following address/fax number/email address, or to such other address/fax
number/email address as Daleco may hereafter designate:
 

  DALECO RESOURCES CORPORATION  
Address:
17 Wilmont Mews, 5th Floor
   
West Chester, PA 19382
 
Fax Number:
610.429.0818
 
Email Address
gnovinskie@dalecoresources.com



10.2 Notices to Musser Group. Any notice to Musser Group shall be sent to Musser
Group at the following address/fax number/email address, or to such other
address/fax number/email address as Musser Group may hereafter designate:
 

  THE MUSSER GROUP LLC  
Address:
435 Devon Park Drive, Bldg. 500
   
Wayne, PA 19087-1935
 
Fax Number:
610.975.4911
 
Email Address
pmusser@themussergroup.com

 
11.    MISCELLANEOUS PROVISIONS.
 
11.1 Entire Agreement. Except as specifically provided herein, this Agreement
constitutes the entire and sole agreement between the parties with regard to the
subject matter of this Agreement. This Agreement cannot be modified, changed or
amended except by a writing signed by a duly authorized representative of each
of the Parties.
 
11.2 Binding. This Agreement shall inure to the benefit of and be binding upon
the parties and all of the representatives, assignees, and
successors-in-interest of the parties.
 
11.3 Invalidity and Severability. If any term, provision, condition, or covenant
of this Agreement is determined by a court of competent jurisdiction to be
invalid or unenforceable, such term, provision, condition, or covenant shall be
deemed modified to the extent necessary and possible to render it valid and
enforceable. In any event, the invalidity or unenforceability of any term,
provision, condition, or covenant shall not affect any other term, provision,
condition, or covenant of this Agreement, and this Agreement shall continue in
full force and effect, and be construed and enforced, as if such term,
provision, condition, or covenant had not been included, or had been modified as
above provided, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
The Musser Group, LLC February 25, 2011
Page 9
Re:           Consulting Services Agreement between The Musser Group LLC and
Daleco Resources Corporation
 
 
11.4 Time Is of the Essence. Time is of the essence as to all matters set forth
in this Agreement. The failure of any party hereto to perform any obligation by
the date or within the time period set forth in this Agreement shall constitute
a material and substantial breach of this Agreement.
 
11.5 Confidentiality and Non-Disclosure Agreements. The parties shall execute
comprehensive, mutual Confidentiality and Non-Disclosure Agreements ("NDAs") in
such form as their respective counsel shall direct. Such NDAs shall be binding
on the respective parties and on each of their respective officers, members,
managers, directors, employees, agents, and representatives.
 
11.6 Impossibility to Perform. In the event that either party is unable to
perform any of such party's duties by reason of the illness or incapacity of any
of its key employees or because of any other reason not the result of its own
behavior, or if the performance of such party's duties is prevented, delayed, or
rendered impossible or infeasible because of any regulation of any public
authority or because of any strike or other labor difficulty, fire, flood, other
act of God, civil tumult or other emergency, or because of any other matter
outside of such party's reasonable control, neither party shall have any claim
for damages or other remedy against the other party and each party's obligations
as to such matter shall be deemed waived.
 
11.7 Captions. Paragraph headings or captions have been inserted for convenience
only and shall in no way restrict or otherwise modify the terms and conditions
of this Agreement.
 
11.8 Governing Law and Jurisdiction. This Agreement shall be governed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to conflicts of laws provisions. The parties consent to the exclusive
jurisdiction and venue of the federal and state courts located in Chester
County, Pennsylvania, in any action arising out of or relating to this
Agreement. The parties waive any other venue to which either party might
otherwise be entitled by domicile or otherwise. This paragraph shall not be
construed to limit in any way the provisions of Paragraph 9 above relating to
arbitration.
 
11.9 Daleco's Acceptance Conditional upon Approval of Daleco's Board of
Directors. Despite the approval and acceptance of this Agreement by Daleco's
President, Gary J. Novinskie, Daleco shall not be deemed to have approved and
accepted this Agreement as binding upon Daleco until this Agreement has been
approved and accepted by Daleco's Board of Directors.
 

APPROVED AND ACCEPTED: Feb. 25, 2011   APPROVED AND ACCEPTED: Feb. 25, 2011    
                      THE MUSSER GROUP LLC   DALECO RESOURCES CORPORATION      
        BY
/s/ Warren V. Pete Musser 
  BY
/s/ Gary J. Novinskie
   
Warren V. "Pete" Musser,  
   
Gary J. Novinskie,
   
President & Chief Executive Officer      
   
President
 

 
 
 

--------------------------------------------------------------------------------

 